Exhibit 10.2
Corrections Corporation of America (the “Company”)
Director and Executive Officer Compensation Decisions
I. Annual Equity Grants to Non-Employee Directors. On May 16, 2008, options to
purchase 13,459 shares of the Company’s common stock were granted to each of the
Company’s non-employee directors. Each option had a Black-Scholes value of
approximately $100,000 ($7.43 per share) on the date of grant. The options will
vest in full on May 16, 2009.
II. Executive Officer Salaries. The base salary levels, effective July 1, 2008,
of the persons who are anticipated to constitute the Company’s Named Executive
Officers for 2008 were set as follows:

                  Executive Officer   Salary Effective as of
July 1, 2008   Previous Salary
John D. Ferguson
  $ 749,858     $ 724,500  
Todd J Mullenger
  $ 290,000     $ 270,000  
Richard P. Seiter
  $ 310,655     $ 300,150  
G. A. Puryear, IV
  $ 257,094     $ 248,400  
William K. Rusak
  $ 267,806     $ 258,750  

III. Additional Information. The foregoing information is summary in nature.
Additional information regarding director and Named Executive Officer
compensation will be provided in the Company’s proxy statement to be filed in
connection with the 2009 annual meeting of stockholders.

